798 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LA RAZA UNIDA DE OHIO, Petitioner,v.Raymond J. DONOVAN, Secretary U.S. Department of Labor, Respondent.
No. 85-3202.
United States Court of Appeals, Sixth Circuit.
June 9, 1986.
ORDER

1
Upon consideration of the motion of the petitioner to voluntarily dismiss the petition for review herein, , pursuant to Rule 42(b) of the Federal Rules of Appellate Procedure,


2
IT IS ORDERED that the motion be, and it hereby is, granted and the petition is hereby dismissed.